UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


WARD EVERETTE MOHLER,                 
             Petitioner-Appellant,
                 v.                               No. 01-7606
J. E. GUNJA, Warden,
              Respondent-Appellee.
                                      
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
              Deborah K. Chasanow, District Judge.
                        (CA-01-1863-DKC)

                  Submitted: February 11, 2002

                      Decided: February 28, 2002

    Before WILKINS, TRAXLER, and KING, Circuit Judges.



Vacated and remanded by unpublished per curiam opinion.


                             COUNSEL

Ward Everette Mohler, Appellant Pro Se.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                          MOHLER v. GUNJA
                              OPINION

PER CURIAM:

   Ward Mohler appeals the district court’s order dismissing his peti-
tion for habeas corpus relief under 28 U.S.C. § 2241 (1994), in which
he sought to raise claims under Bailey v. United States, 516 U.S. 137
(1995). Mohler asserted that he was entitled to proceed with a § 2241
petition under the savings clause of 28 U.S.C.A. § 2255 (West Supp.
2001) because the latter statute was "inadequate or ineffective to test
the legality of his detention." The district court dismissed, holding
that it lacked jurisdiction to review Mohler’s conviction.

   The district court’s conclusion that it was without jurisdiction
seems based, at least in part, on its belief that a motion for authoriza-
tion to file a second or successive § 2255 motion was pending in this
court at the time of its decision. A review of our records, however,
discloses that no such motion was pending at the time. Therefore, we
conclude that the district court had jurisdiction to review Mohler’s
claims, and that the district court should proceed to do so in light of
our decision in In re Jones, 226 F.3d 328 (4th Cir. 2000).

   Accordingly, we grant leave to proceed in forma pauperis, vacate
the decision of the district court dismissing the petition for lack of
jurisdiction, and remand the case for further proceedings. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

                                        VACATED AND REMANDED